Citation Nr: 0125405	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  98-00 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected lumbosacral spine disorder.

3.  Entitlement to service connection for drug abuse-related 
disability, secondary to service-connected lumbosacral spine 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In July 1997, the RO determined 
that new and material evidence had not been received to 
reopen a claim for passive/aggressive personality disorder, 
and substance-induced mood disorder.  In May 1999, the RO 
denied the veteran's claim seeking entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran appealed 
both denials.  

The Board further notes that in July 1997, the RO increased 
the veteran's evaluation for his service-connected low back 
disability from 20 to 40 percent, and assigned an effective 
date of September 3, 1996.  The veteran appealed the issues 
of entitlement to a higher rating, and an earlier effective 
date for the 40 percent rating.  However, he withdrew his 
appeal on the earlier effective date issue in a January 1998 
letter, and he withdrew his appeal on the increased rating 
issue in an October 1999 letter.  See 38 C.F.R. § 20.204(b) 
(2000).  These issues are therefore not before the Board at 
this time.      

The Board has determined that the issues are more properly 
characterized as stated on the cover page of this decision.

As a final matter, the evidence shows that the veteran has 
been diagnosed with drug abuse-related disabilities.  
Specifically, his diagnoses include a "substance-induced 
mood disorder," and opiate (Percocet) and benzodiazepine 
dependence.  The Board further notes that the veteran has 
been prescribed Percocet for pain due to his service-
connected low back disability.  See, e.g., VA hospital 
reports, dated between May and September of 1996, and between 
March and April of 1998.  To the extent that the veteran has 
presented a claim for a drug abuse-related disability, he has 
made a claim for VA compensation benefits for disability 
allegedly resulting from drug abuse, claimed as secondary to 
or as a symptom of a service-connected disability.  The Board 
has imposed a temporary stay on adjudication of these claims 
until final review is completed by the United States Court of 
Appeals for the Federal Circuit with respect to its decision 
issued on February 2, 2001, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  When the Federal Circuit has 
completed its review of all actions and rehearing requests 
filed in that case and the decision becomes final, the Board 
will lift the stay and begin to adjudicate these issues, 
including the issue specifically raised in this particular 
case.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to assist.  Of 
particular note, under the VCAA, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  This duty may include providing a claimant with a 
medical examination and/or a medical opinion.  See VCAA, 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  

In this case, it does not appear that the veteran has been 
afforded a VA examination.  The Board further notes that a 
review of the testimony from the veteran's hearing, held in 
October 1999, shows that it is asserted that the veteran 
developed a psychiatric disorder during service, or, in the 
alternative, as a result of his service-connected low back 
disability.  In addition, the claims files include a great 
deal of medical evidence which contains a number of differing 
diagnoses, such that an examination and medical opinion may 
be of assistance in deciding the veteran's claim.  It is 
therefore the Board's judgment that a psychiatric examination 
is required.    

With regard to the veteran's TDIU claim, VA has a duty to 
supplement the record by obtaining an opinion as to the 
effect that the veteran's service-connected disabilities have 
upon his ability to work.  See Friscia v. Brown, 7 Vet. App. 
294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  In this 
case, service connection is in effect for bulging disc, L2-
L3, L5-S1, right L4-L5 herniated nucleus pulposus by CT scan 
with clinical right L4-L5-S1 lumbar radiculopathy, evaluated 
as 60 percent disabling, as well as hiatal hernia, and 
dermatitis of the hands and feet, with both disabilities 
evaluated as 0 percent disabling.  Of particular note, 
although the claims file contains a September 2000 VA spine 
examination report, this report does not address the general 
extent of functional and industrial impairment caused by the 
veteran's service-connected bulging disc, L2-L3, L5-S1, right 
L4-L5 herniated nucleus pulposus by CT scan with clinical 
right L4-L5-S1 lumbar radiculopathy.   On remand, the RO 
should afford the veteran an examination to determine the 
functional impairment from his service-connected 
disabilities.  

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for psychiatric, low back, 
hiatal hernia and skin symptoms since 
September 2000 (i.e., the most recent 
medical evidence of record) which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any acquired 
psychiatric disorder is related to the 
veteran's service, or a service-connected 
disability.   Detailed reasons and bases 
for all opinions reached should be 
legibly recorded. 

3.  The RO should schedule the veteran 
for VA spine and skin examinations, and 
an examination of his hiatal hernia, to 
determine the degree of severity of his 
service-connected bulging disc, L2-L3, 
L5-S1, right L4-L5 herniated nucleus 
pulposus by CT scan with clinical right 
L4-L5-S1 lumbar radiculopathy, dermatitis 
of the hands and feet, and hiatal hernia, 
and their impact on his ability to obtain 
and maintain employment.  The claims 
folders must be made available to the 
examiners in conjunction with the 
examinations, and the examiners should 
acknowledge such review in the 
examination report.  Such tests as the 
examining physicians deem necessary 
should be performed.  The examiners are 
specifically requested to address, as 
appropriate, whether the veteran's 
bulging disc, L2-L3, L5-S1, right L4-L5 
herniated nucleus pulposus by CT scan 
with clinical right L4-L5-S1 lumbar 
radiculopathy, dermatitis of the hands 
and feet, and hiatal hernia, render the 
veteran unable to engage in substantially 
gainful employment, supporting such 
opinion with reference to manifested 
symptomatology and limitations.

4.  The RO should then review the 
expanded record and determine whether 
service connection is warranted for an 
acquired psychiatric disorder, and 
whether entitlement to TDIU has been 
established.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
afford a reasonable period of time for a 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


